Citation Nr: 1338509	
Decision Date: 11/22/13    Archive Date: 12/06/13

DOCKET NO.  13-16 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to dependency and indemnity compensation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The Veteran, who died in November 1978, served on active duty from April 1971 to March 1978.  The appellant is his surviving spouse.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the RO.  

After reviewing the claims file, the Board finds that additional development of the evidence is warranted prior to further consideration by the Board.  Accordingly, the appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The case is remanded to the AMC for the following actions:

1.  On VA Form 9, received in May 2013, the appellant requested a video conference with a Veterans Law Judge from the Board.  To date, that video conference has not been scheduled.  Accordingly, the AMC must schedule the Appellant for a video conference with a Veterans Law Judge from the Board.  

A copy of the notice informing the appellant of the date, time, and location of the video conference must be associated with the claims file.  

2.  After the appellant's video conference has been completed, and if otherwise in order, the case should be returned to the Board for further appellate consideration.  

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue.  

The appellant need take no action unless she is notified to do so.  However, she is advised that she has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



